Title: To John Adams from John Quincy Adams, 6 June 1801 to 25 July 1801
From: Adams, John Quincy
To: Adams, John


                        Miscellany. For The Port Folio. Letters From An American, Resident Abroad, On Various Topics of Foreign Literature.
                            
                            6 June 1801—25 July 1801
                        
                        No. I.28th March 1801Publication Date 6 June 1801Dear Sir,I send you by this opportunity a French pamphlet, entitled, “Bacon As He Is; or, Denunciation of a French Translation of his Works, published at Dijon, by M. Ant. La Salle—By I. A. De Luc, Reader to the Queen of Great-Britain; Fellow of the Royal Societies, of London and Dublin; Member of the Society of Naturalists, at Berlin; of that of Mineralogy, at Jena; and of several others: Professor of Philosophy and Geology, at Göttingen.”The title of this little work will, perhaps, strike you as somewhat curious; and, upon reading it, you will find its contents still more so.—It has been sufficiently proved to the world, that the authors of the French Encyclopædia were the founders of a political and anti-religious sect, the object of which has been, to overthrow the Christian faith, and all the ancient establishments of government, in Europe. This undertaking, it is well known, they accomplished in France, where they seated themselves, at least, for a time, upon the ruins of the altar and throne they had destroyed. Their design of spreading, by the united influence of the sword and the pen, their doctrines and their practices over all the world, has, according to the various changes in their prospects of success, been proclaimed, and denied, with a voice equally loud, and in terms equally positive.—This pamphlet of Mr. De Luc, not only furnishes abundant proof, that such was very recently, if it be not still, the design of the French government; but unfolds the artifices, which they were not ashamed to use in the pursuit of their object.“The authors of the Encyclopædia,” Mr. De Luc observes, “though very far form intending to follow the footsteps of lord Bacon, professed to be his disciples, and extolled him to the skies; but their object only was, to withdraw the eyes of the public from him, and fix them upon themselves, for the purpose of establishing principles in diametrical opposition to his.”But this artifice having been discovered, and made known to the public, the sect of Encyclopædians, encouraged by the success of the system followed by their founders, enlarged their views, and adopted a much bolder plan of operations. Conceiving it necessary, still, to retain Bacon, as their apparent leader, they hoped to escape the reproach, which their predecessors had incurred, of misrepresenting him to persons, unable to consult his original works, by publishing a French translation of his works. This is the translation, of which several volumes have already appeared, and which Mr. De Luc denounces.There is an appearance of frankness and candour in this measure, behind which one would not suspect to find lurking, forgery and imposture. Under colour of a translation, to palm upon the public, in the name of a national government, principles of philosophy, of theology, of morals, and of politics, absolutely contrary to those of the author translated, is a stratagem, which an honest mind would be ashamed to imagine as possible. That it has been done, Mr De Luc not only furnishes decisive proof, but he opens to the most careless observer, the manner, in which it has been done.That the pretended translation was published with the sanction, and in some sort made, by order of the French government, is asserted by the editor himself. And as the object was, to interpret the works of the great Bacon, for those French citizens who had not leisure to study him, “it became our duty,” adds the translator, “to begin, by identifying ourselves, with him, in order to be the more fully penetrated with his spirit.”Under the mask of this identification, the translator has likewise assumed the voice of Bacon; and spreads over fifty-four pages of the general preface, a fictitious soliloquy of that great philosopher, in which he makes him give an account of the views and designs with which he composed his works. By the means of this theatrical machine, you will not be surprised to find, lord chancellor Bacon talking the language of a determined French jacobin; to hear him rant in terms like these—“Before it will be expedient to denounce tyrants, and offer liberty to mankind, or force them by a holy violence to accept it, we much explain to them with clearness and precision, what that liberty, offered them with the sword or the book in the hand, is, lest they should confound it with licentiousness, which is directly the opposite. I will enable them to say for themselves, what I dare not publicly tell them, for their attention will first turn itself towards that which most interests them; that is, their rights. When once rendered capable of seeking these themselves, they will seek, and, of curse, will find them; they will one day find, and the next, learn to defend them.“Thus, without attacking directly, either the throne of the altar, which, at this day, lean upon the other, and resting both, upon the three-fold basis of long ignorance, long terror, and long habit, seems not to be shaken, I will shew respect to both, in words, while, at the same time, I will undermine both, by my principles; for, the surest way to kill, at one stroke, royalty and priesthood, without butchering a single individual, is, to endeavour, by enlightening mankind, to render kings, and priests, the flatterers and accomplices, when they despair of becoming the masters of kings, forever useless.”But, in order to convert Bacon into a professor of atheism and anarchy, it was not sufficient to take his name, and then make an avowal of cowardice and hypocrisy. It is evident, from all his writings, that he never made the comparative merit of the usual political forms of government, a subject of his meditations. His deep and sincere conviction of the truth of christianity, is manifested, not only in frequent passages, scattered over all his works, but in several distinct and entire treatises. Mr. De Luc shows us how the pretended translator has got over these difficulties. The treatises, by suppression; and the single passages, by imputing them to simulation, or by ridiculing them in a comment. The translation professes to be a complete collection; but, in the specific list afterwards given, several works upon religious subjects, mentioned by Mr. De Luc, and among the rest, a formal, methodical, and detailed confession of faith, are omitted.The numerous passages, where the translator disfigures the meaning of his author, by misconstruction, or attacks it with ridicule, I need not particularly notice; but, there is one more material than all the rest, because it discovers the translator’s real creed, and, at the same time, the mode of reasoning employed by a man, who boasts of having identified himself with Bacon.One of the chancellor’s fundamental principles, which, says Mr. De Luc, is in various forms continually recurring through all his works, is, that the studies of natural philosophy, and of religion, should be distinctly pursued, and never blended with each other; that the book of nature is the source of all physical, as the book of revelation is that of all theological knowledge; that it is absurd to look into the one, for proofs of what is only to be found in the other; and that, to attempt, for instance, to raise a system of natural philosophy, upon the book of Genesis, or that of Job, is to seek for the dead among the living.—The neglect of this maxim, he complains, has been productive of much evil, and is chargeable upon many of the Greek philosophers, among others. At a passage, where he particularly censures Plato, for blending theology with his natural philosophy, the translator has annex a note to this effect—“If it be true, that the main-spring of this world be God, the theory of springs being a part of mechanics, and mechanics a part of physics, we are forced to mingle theology with philosophy. It is because the natural philosophers always consider the motion of this world as produced, and not as to be produced, that they are not sufficiently sensible of this truth. It is, therefore, because their theory of motive powers is incomplete, that, in their general systems of physics, they say nothing of God, or of his equivalents.”Here, Mr. De Luc very justly remarks, plain, downright, brazen-faced, and marble-hearted, atheism, is introduced in formal terms.—But, observe the manner of introducing it—First, by an hypothetical assertion, that God is the main-spring of this world; an idea, to which many a reader might assent, as understanding the word main-spring in a metaphorical sense. Then, by a second assertion, that the theory of springs is a part of mechanics, where the word spring could only be taken literally. And, finally, by a conclusion drawn from this logical quibble—that God is a mechanical power. It is exactly the same fallacy of reasoning, which Dr. Johnson once ridiculed, as a fallacy of wit, in these ludicrous lines:“If the man who turnips cries,Cry not when his father dies,‘Tis a sign that he had ratherHave a turnip than his father.”Mr. De Luc in this, and various other parts of the pamphlet, shews not only the real opposition between the principles of lord Bacon, and those of his translator, but likewise the inconsistency of the translator, with himself. At the same time, he gives us, from the translator’s own words, the means of judging him, and of reconciling all his apparent inconsistencies, not with each other, but with the views, which led to this metamorphosis of lord Bacon, and with the spirit which presided, at its accomplishment.Thus, throughout the whole soliloquy put into the mouth of Bacon, the translator appears desirous to be thought a friend and supporter of deism, in religion, and of the christian system, in morality. How consistent the first part of these opinions is, with this profession of atheism, we have seen. The same self-contradiction appears in different passages, upon moral topics. Thus, in one place, he extols the “true christian religion, as a pure and sublime, a kind and precise law, consisting solely in the love of God and our neighbour, and in actions conformable to this injunction.—This true christianity, (he adds) as exhibited in the development of the sermon from the mount, will last as long as man; since the nature of the human heart, is the soil in which it is planted.”—After reading the atheistical note I have quoted above, what would one imagine the translator means, by his pure and sublime love of God—the love of a mechanical power! the love of a main-spring! His love of our neighbour, irradically planted in the human heart, may, from another passage, be inferred to bear equal marks of purity and sublimity. Bacon argues, that the love of justice is innate in the human heart—upon which, his translator remarks, that if this be true, “it is not, that every individual loves to observe it towards others, but that he wishes others to observe it towards himself; and, if he insists that others should observe it among themselves, it is, that they may likewise be just towards him.”—Thus, as the translator’s deism is simple atheism, so his christian benevolence is exclusive selfishness.The key to all these seeming inconsistencies, may be found in the following sentiments, which the translator imputes to his author:—“It is,” says he, “only by yielding a little to established prejudices, that the truths destined to destroy them, can be insinuated. In order to undeceive mankind, it is necessary to win their confidence, which can only be done, by appearing, at first, to think like them.”—Such are the real moral maxims of the translator, who, under the pretence of identifying himself with Bacon, does precisely the reverse, and identifies Bacon with himself.I need not further pursue this analysis of Mr. De Luc’s pamphlet, which, I am persuaded, you will read with attention and interest: Nor will it escape your observation, that the same system of falsification, which he has thus detected and exposed, with regard to the works of Bacon, is at the same time, pursued by a sect of theologians, with regard to the holy scriptures. This he affirms, and undertakes to prove, in a work not yet published. The writings of Bacon may be considered as the sources of our natural, as the Bible is the great source of our divine learning. If it is a melancholy prospect, to observe the indefatigable industry, the fanatic enthusiasm, and the profound address, with which both the great fountains of human science have been poisoned, it is, at least, a consolatory reflection, that equal zeal and perseverance, combined with still greater ability, are occupied, to furnish us with antidotes which may neutralize the infectious venom, and enable us, still, to drink of the uncorrupted waters of life.I am, &c.No. II.4th April, 1801Publication Date 15 June 1801Dear Sir,I have already sent you one or two specimens of translations from the German fabulist, Gellert. I shall, perhaps, occasionally, send you a few more, with the intention of giving you some idea of his character and merit, as a writer of fables. This cannot, indeed, be done in any other, than a very imperfect manner, to those, who do not understand his own language. There is a mixture of archness and simplicity in this narrative, of keen satire and honest good nature in his reflections, which might be rendered in another tongue. But there are colloquial forms of speech, and peculiar modes of expression, which it is hardly possible to transfer from one language to another, and much of the excellence of fable-writing proceeds from the choice and use of these appropriate idioms. Of the defects, therefore, which you will discover in the versions from Gellert, which you receive from me, impute some to the essential infirmities of translation, and some to those of the translator; and I think you will then readily conceive, that Gellert is considered as one of the great reformers of his language, and refiners of the taste of his nation; in short, as a fabulist, second only to La Fontaine.He was born at Hänichen, in Saxony, July 4, 1715, and died at Leipzig, (where he had, for many years, been a professor at the university) December 18, 1769. Exactly nine years before that event, the scene and dialogue took place, of which, as described by himself, I shall now give you an account.You very well know the aversion, which Frederick the second affected, through the whole course of his life, against the German language, its literature, and its literary men. You likewise know, that during the principal part of the seven years war, he was in possession of the city of Leipzig, and of almost all the electorate of Saxony. At the close of the year 1760, being at winter-quarters there, he sent his adjutant, Guichard, the celebrated Quintus Icilius, to professor Gellert, with an invitation to come to him. Gellert accordingly went, and the following dialogue took place between them. I shall only leave out those parts of it, which, relating merely to Gellert’s state of health, or to the politics of the time, containing nothing of amusement or of information. The scene is in the king’s chamber, where he was alone when Gellert entered, and was introduced to him by Quintus Icilius.King. Are you professor Gellert?Gellert. Yes, may it please your majesty.King. The English minister has spoken highly of you to me. Where were you born?Gellert. At Hänichen, near Freyberg.King. Have you not a brother at Freyberg.Gellert. Yes, sir.King. Pray tell me, what is the reason, why we have no good German writers?(This question, addressed to a German writer, did not abound with the politeness for which Frederick was famed; and so thought Quintus, who put in a word here, and said,)“Your majesty has one now in your presence, whom the French themselves have translated, and call the German Fontaine.”King. That is saying a great deal. Have you read La Fontaine?Gellert. Yes, sir, but without imitating him. My manner of writing is my own.King. Very well. That is one; but why have we not more good authors?Gellert. Your majesty has taken a prepossession against the Germans.King. No. I cannot say that.Gellert. At least against the German writers.King. That is true. Why have we no good historians?Gellert. They are not wanting. We have a Mascov, and a Cramer, the continuator of Bossuet.King. How? Is it possible, that a German should have continued Bossuet?Gellert. Yes, and with success. One of your majesty’s most learned professors has said, that the continuation is equal in eloquence, and superior in historical accuracy, to Bossuet himself.King. Did that man understand him?Gellert. The world think so.King. But why does nobody try upon Tacitus? They should make a good translation of him.Gellert. Tacitus is hard to translate. We have bad French translations too of him.King. That is very true.Gellert. And in general, several reasons may be alledged why the Germans have not yet distinguished themselves in all the varieties of good writing. While the arts and sciences flourished among the Greeks, the Romans were engaged in war. Perhaps this is the warlike age of the Germans. Perhaps, too, they have wanted an Augustus, and a Lewis Fourteenth.King. Why, Saxony has had two Augustus’s.Gellert. And we have made in Saxony too, a good beginning.King. How! would you have one Augustus for all Germany?Gellert. Not exactly that; I only wished that every prince, in his own territory, would encourage genius.King. Were you never out of Saxony?Gellert. I was once in Berlin.King. You should travel.Gellert. Sir, I have neither the health nor the means necessary for that.King. Which do you think the best epic post, Homer or Virgil?Gellert. Homer seems to deserve the preference; as being the original.King. But Virgil is much more polish’d.Gellert. We are too far removed from Homer to judge accurately of his language and manners; but I trust in this to Quintilian, who gives Homer the preference.King. But we must not servilely adopt the judgments of the antients, neither.Gellert. Certainly not. I only follow them when, owing to the too great distance, I cannot myself judge.Quintus. The professor has likewise published a collection of German letters.King. So! and, pray have you written against the law-style?Gellert. Oh! yes; may it please your majesty.King. But why don’t they alter it? ‘Tis devilish strange. They bring me whole sheets of which I cannot understand a word.Gellert. If your majesty cannot alter it, I can still less effect the change. I can only advise where you command.King. Cannot you repeat any of your fables by heart?Gellert. I am not sure. My memory is very treacherous.King. Recollect yourself. I will walk about meanwhile. Well! have you got one?Gellert. Yes, sir.A painter of ingenuous heart,Who rather work’d for fame than gold,At Athens once, in days of old,Shew’d, to a critic in his art,A Mars, that he had just design’d,Of which he begg’d him speak his mind.The critic candidly confess’dHe thought it not from failings free;In too much art, the god was dress’d,Not fierce and rough as Mars should be;While each objection that he madeOn specious principles was grounded,The artist equal skill display’d,To prove the censure not well founded;And after having argued long,Still could not think his labour wrong.A foolish coxcomb now came in,Upon the picture cast his eyes,And gazing, with sagacious grin—Gods! what a master-piece! he cries:Behold this foot! what nails are here!You see the god himself appear;How rich his garb! his arms, how fine!Look; how the shield and helmet shine!The painter now, o’erwhelm’d with shame,Turn’d to his friend, with visage sad;You’re right, quoth he, and I to blame,I now confess my picture bad—Then, ere the coxcomb could retire,He threw his war-god in the fire.King. Well—the moral?Gellert. Directly, sir.When critics disapprove your lays,‘Tis a bad omen for your lyre;But when the fools begin to praise,Throw, throw your verses in the fire!King. That’s pretty! very pretty! very nicely turned. I understand all that. But Gottsched brought and read me a translation of the Iphigenia, (of Racine). I had the French Copy in my hands, and yet I could not understand a word of what he read. They brought me here another poet too, one Pietsch—I threw him away.Gellert. May it please your majesty, I throw him away too.King. Well—if I stay here, you must come often to me, and bring your fables with you, and read me some of them.Gellert. I believe I am not a very good reader. I have something of the mountainous, chanting tone.King. Ay! like the Silesians. No matter! you must read me your fables, yourself; else they will lose some of their merit... So, mind, and come again soon.Thus ended the conversation. But the king did not send for him again, and without an express call, Gellert did not chuse to return. After he was gone, Frederick said he was quite a different man from Gotsched. This was another professor at the university; a voluminous and once a fashionable German author; but now only remembered to be despised. Gellert, the kind afterwards said, was the most rational of all the German literati.The writings, upon which Gellert’s hightest reputation is founded, are his fables; which are collected in three books; and are about as many as Gay’s, in number. Besides this, he published a small novel, several plays, religious hymns, and other poems; moral and critical disquisitions and discourses. After his death, a collection of his correspondence was published. His works form ten small duodecimo volumes. His style as remarkable for a certain causticity, contrasting with an apparent unimpassioned mildness and moderation. The English classic author, to whose genius that of Gellert bears the most resemblance, is Addison.Yours affectionately,No. IIITrue Date 22 Oct 1799Publication Date 20 June 1801Dear Sir,As the winter will probably afford me much leisure, I shall continue those pursuits of German literature, which my very slow progress in the language, has hitherto so much obstructed. I am ashamed to say, that although my studies of German, since you left us, have not been interrupted, I have made no advances in the power of speaking, and very few in the facility of reading it. With Lessing and Gellert, and Gesner, and Wieland, I have indeed made myself tolerably familiar, as by frequenting the theatre, I have seen most of the very fashionable dramas of Kotzebue, now the favourite play-wright, not only of Germany, but of England and France; from the former of which, I perceive, he has found his way to America. But the utter impossibility of meeting any opportunity here, to speak the language constantly, for any length of time, makes me despair of ever acquiring it to any considerable degree.The number of books, daily published in Germany, rather augments, than diminishes. There are certainly more volumes published here in one year, than there are of volumes worth reading, in the world. In every department of science and literature, what loads of trash burden the stalls of Leipzig, at the moment of the present fair; but in none, perhaps, so much as in that of metaphysics, and moral philosophy. You will remember, it is not long since I anticipated, that atheism and revolution would soon be preached in Germany, without resorting to that canting gibberish, which many good folks have been kind enough, to take for obscurity. A disciple of Kant, one Fichte, professor of moral philosophy at Jena, has already done it in part. He has written a book, ridiculing the ideas of a future life, and retribution of rewards and punishments, and of a supreme Being, as the dispenser of them. But Mr. Fichte unfolded the mysteries of the sect rather too soon. The work was denounced to the governments of Saxony, Prussia, Hanover, and Brunswick, and was prohibited by them all, except the king of Prussia, who answered, that atheism was too absurd a thing to be believed, however it might be inculcated, and that an author who preached it, could only expose his own folly. Fichte has been removed by the duke of Weimar, from his professorship, and now wanders about Germany, scribbling, and holding himself forth, as the victim of persecution.Here has been made at Berlin, another, but a more cautious and guarded attack, against the religion of the country. A large number of Jews, heads of families, of respectable character, have subscribed, and published a letter to Mr. Teller, provost of the upper consistory (the department of government, which has the superintendance of ecclesiastical affairs), in which they declare, that being convinced, the laws of Moses are no longer binding upon them, as not being adapted to their circumstances at this day, they are willing and ready, to become christians, as far as relates to the moral doctrines of christianity, provided they shall not be required to believe the miraculous part of the christian creed, and above all, the divinity of Jesus Christ; and provided, they may be admitted to enjoy all the rights and privileges enjoyed by the members of the established religion. Their confession of faith would be something less than Socinianism; but approaching nearly to it. They ask Mr. Teller’s advice, upon their plan, and whether he thinks it practicable.He has published his answer, which, besides being, as I hear, not so well written as their letter, has given satisfaction to nobody. He tells them, that they do well to believe as much in christianity, as they can; and that, if they cannot in conscience, believe more, they do well not to profess it; but as to the question, whether their fragment of faith ought to entitle them to share the civil and political privileges, enjoyed exclusively by entire christians, it is not his province, but belongs to the civil authority of the country to decide.Mr. De Luc, a celebrated chemist, and theologian, has published a letter to these Jews, in which he boldly advances to meet them, on the ground which Mr. Teller eludes; he tells them, that, far from scrupling points of christian doctrine, they ought not even to abandon the standard of Moses; that the history of the earth, and its present appearance, are the strongest of all possible testimonies, to the truth of the Mosaic history, and that, if they will only take the pains to become better natural philosophers, they will not be so ready to renounce their faith as Jews.There have been numerous pamphlets more, written and published upon this subject, which has made, as the French term it, a great sensation in the north of Germany. It has even given rise to epigrams, though these are a species of wit, not native to the German soil. I have heard one repeated, the substance of which was,“Why not give credit to the Son,Ye Jews, at usury so clever?—Because there’s nothing to be won,The Father means to live forever.”No. IV.True Date 11 April 1801Published Date 27 June 1801Dear Sir,You will remember, that in the year 1793, while the government of the French republic was in the hands of Robespierre, a collection of papers, found among those of Louis the sixteenth, was published, under the title of Politics of all the Cabinets of Europe. The most important of these papers, and that from which the title was given to the whole collection, was a work, written by Mr. Favier, a person employed in Louis the fifteenth’s secret ministry for foreign affairs; and the great object of this work was to prove, from a consideration of the political situation and views of all the European powers, that a great, and essential, a total change in the military, the federal, and the fiscal system of France, was indispensably necessary to restore her preponderance in the scale of nations. It was written in the year 1773, and had been presented to Louis fifteen, a short time before his death; but the editor of the collection justly observes, in the preface to it, that, in these conjectures of Favier, is to be found the germ of every thing that had since happened in France, without excepting the revolution.In the course of the last autumn, was published, at Paris, a volume, upon the state of France at the close of the eighth republican year; written by citizen Hauterive, first clerk in the present French office of foreign affairs. It is a work of considerable ability, written with much elegance of style, and much appearance of argument. As I propose to give an account of it at some length, with my own reflections upon its contents, it was proper to precede the mention of it, by that of Favier’s conjectures, because the objects of Mr. Hauterive’s pamphlet, are evidently the result and the complement of Favier’s system, and without the previous knowledge of this, it is impossible to form an accurate estimate of that. The identity of object, for which they were both calculated, is apparent even from the seeming opposition of their views; for, as the great purpose of Favier was to prove, from the politics of all the cabinets of Europe, the necessity of a revolution in the state of France, that of Hauterive is to show, from the state of France, after that revolution has happened, the necessity of a revolution equally complete in the politics of all the cabinets of Europe. The principal difference between them is, that Favier, writing as he supposed, solely and exclusively for the king of France’s perusal, avows, and professes the final purpose of the change, which he recommends, to be the establishment of a perfect and unrivalled preponderance of France in the affairs of Europe; whereas, Hauterive, addressing himself to sovereigns, who know too well that the consequences to themselves, of a French supremacy would be, always denies, endeavours to conceal, and only betrays the same ultimate design.His work is divided into six chapters, each of which I propose to examine separately, though as briefly as possible, with the intention of stating its argument, and of distinguishing its real motive from its apparent object, and of noticing the errors in point of fact, and of reasoning, into which an unqualified assent to the assertions and opinions of the author might lead.The first chapter treats of the political situation of Europe before the war. Its avowed object is to prove, that “immediately before the commencement of the French revolution, the public law of Europe, existed only in appearance; that the revolution only made its destruction more strikingly evident, and that it is at once the most important duty and the highest interest of the European governments, immediately to concert the means of creating it anew.” The argument is indeed chiefly limited to the demonstration of the fact, and the inference from it is extended into the next chapter.“At the middle of the last century, says Mr. Hauterive, a treaty, containing the fundamental rights, and duties of the greatest part of the continental powers, assigned the place which belonged to each of them in the great political scale of Europe.—This classic and elementary treaty, for so it may be called, might perhaps have founded, for a long series of ages, the public law of the world, had not three events, originating nearly at the same period, come to complicate the general system, with unexpected combinations, which, though at first imperceptible and slow, gradually attacked all the relations consecrated or prepared by the treaty of Westphalia, and have finally, in our days, scandalously burst all the ties which united these relations, and destroyed the foundations of interest, of concord, and of counterpoise, upon which they were established.“These three events are, 1. The formation of a new empire at the north of Europe: 2. The elevation of Prussia to the rank of a first rate power; and 3. The prodigious growth of the colonial and maritime system in the four quarters of the globe.”The deduction of consequences, presented by the author, as having resulted from the introduction of these new materials into the political system of Europe, is ingenious, in many respects just, and highly deserving of the profound meditation of every statesman. But before I proceed to mention the objections, to which some of its details are liable, it may be proper here to observe two things. First, that the peace of Westphalia cannot, and ought not to be considered as the great charter of Europe, containing all the rights and duties of its several nations. And secondly, that the enumeration of events, which have contributed to render the principles and arrangements of that compromise, obsolete and inapplicable, is imperfect. To give a full and fair view of the subject, the author should have taken into his calculation, not merely the rise and progress of the new powers, but likewise the declension and decay of those which were then at their most flourishing period; the house of Austria, Sweden, and above all the spiritual power; including the disposition and habit of contending, and treating, of making war and peace, upon religious questions.The peace of Westphalia was primarily and essentially no more than the termination of a religious civil war in Germany. But, in the course of that war, the political constitution of Germany had intimately connected with it, the worldly interests of the states, which go to its composition, and hence the religious pacification became complicated with the establishment of a balance of power, between the German states. France and Sweden had taken part in the war, as allies of the protestant party, and were therefore principal parties on one side to the peace. The conduct of France was certainly not dictated by her attachment to the religious principles of her allies. her motive was opposition to the house of Austria, and the policy of weakening Germany by establishing a perpetual principle of division in its power, as a source of continual dissentions, for her to settle and determine. The peace of Westphalia can be considered, therefore, only as having established a balance of power in Europe, against the house of Austria. It established none against France. The danger of France’s ambition to the liberties of Europe had not manifested itself, perhaps had not existed before that period; but from that day to this it has been the most imminent danger to which the liberties of Europe have been exposed. Its offensive designs, and the defensive measures employed to defeat them, have been the source of almost all the wars and negociations in Europe, during the century and a half elapsed since the peace of Westphalia.The reason why a secretary in the French department of foreign affairs should hold out the treaty of Westphalia as the fundamental law, the sole source of right, and measure of strength for all the powers of Europe, it is not difficult to discern. He gives us, himself, the reason when he says, that it placed the whole body of the German empire under the indispensable tutelage of France. It placed in the hands of France a counterpoise, more than sufficient against the power of Austria, without providing for the security of Europe against France herself.It is, therefore, true, that before the period of the French revolution, the elements of the system, upon which the peace of Westphalia was formed and supported, were all, or nearly all, dissolved; but not owing entirely or even principally to the three causes, alledged by him. The two great bases of that system were, a religious peace in Germany, and a barrier against Austria. The first has crumbled to dust, because religion is no longer an object of controversy among nations, and the second has dropped into fragments with the gradual decay of the Austrian power.It was important to notice both these circumstances; the exaggerated importance, imputed to the treaty of Westphalia, and the inaccuracy in the statement of causes, which destroyed its efficacy, because they serve as the foundation of Mr. Hauterive’s subsequent theory, and reasoning. He argues, for instance, that the combination, of almost all Europe against France, at the commencement of her revolution, was the necessary consequence, and the most certain proof of the previous annihilation of the public law of Europe, founded upon the peace of Westphalia; thus throwing out of the account, all the causes of the coalition, which arose, not only from the ambition of France, but all those, which sprung from her revolution. Thus, after having maintained to the world, for seven years together, that this was a war for civil liberty and equality, a war of democracy against monarchy, of all nations against all kings, France now comes and tells us, that all that was only springes to catch woodcocks, and the real cause of the war was to restore the balance of power in Europe.In ascribing to the rise and progress of the Russian, British and Prussian powers, the destruction of the public law of Europe, Mr. Hauterive undoubtedly thought he was promoting the political views of France; the other causes, which contributed to produce the result of disarranging the system, were no less important, than those assigned—but they did not suit the author’s purpose, and would have furnished material proofs against his arguments. It was natural that he should omit that.He sought only those causes, which it entered into his plan to represent, in an unfavourable and odious light. He affirms, and with some appearance of solicitude repeats, the declaration, that resentment or animosity has no part in the representation, which he makes of the mischiefs that have accrued to Europe, from the formation and prosperity of these powers; he acknowledges, that neither England, Russia, nor Prussia were bound to the support of a system, which they had no hand in forming; and that they are not to be blamed for following the natural propensity of nations as well as individuals, to better their condition. But the whole drift of his discourse is to prove, that the principal parties to the peace of Westphalia ought to have united in concert for the purpose of preventing the intrusion of Russia into the political system of Europe, of smothering the growth of Prussia, and of ruining the maritime and commercial prosperity of England. This purpose, indeed, he is careful not openly to avow, and he employs no inconsiderable address to conceal it. “The source of the disorder (says he) is not in the events and in the springs which prepared them; but in the improvidence, the inattention, or the heedlessness of the powers, who did nothing to adapt to their position the new circumstances, which those events could not but produce: the source of the disorder is in the undiscerning statesman, who did not see, that in a pre-existing public law, the elements of concert, of federation, and of concurrence, it contains, always supply the states who have common interests to defend, and discernment to perceive them; means enough seasonably  to prevent all growth of power which might untune the harmony of their relations, or to make that growth concur in the maintenance of this harmony, without needing to recur to the violent means of uncertain and ruinous wars.”Here is an alternative, apparently presented, against which no objection can be made, but when the author comes to specify the means, which he thinks adviseable, they are all such as apply only to the first part of the proposition—calculated to crush the growth of all other power, not to seek traces of concert and combination with it.In my next letter I hope to conclude the examination of the first chapter, and in the mean time remain, ever your’s. No. V.True Date 21 April 1801Published Date 11 July 1801Before I proceed to remark upon the particular causes, alleged by the citizen Hauterive, in his book upon the state of France, at the end of the eighth year, as having disorganized the public law of Europe, it is proper to observe, that one of the great apparent purposes of the work, is to hold out a lure of temptation to the Austrian cabinet. To superficial observation this may appear to indicate a system, contrary to that of Favier, but, it is in truth, perfectly reconcilable with it. Favier’s doctrine was—dissolve the alliance between France and Austria—Let a clear, unequivocal preponderance of France over Austria be established, cost what it may. This has now been accomplished—and from the moment, when it was effected, France changes not her policy, but her object. To secure her final end the more effectually, she thinks it necessary to check, to controul, to diminish, by all possible means, every other European power which, from its extent, might ever threaten to rivalize with her own, and, as a means of success, she now endeavours to engage the co-operation of Austria in this project. Thus, when Mr. Hauterive assumes for granted, that the treaty of Westphalia founded the whole public law of Europe, he might rationally expect that this view of things, whether true or false, would, at least, suit the interests, and flatter the passions of Austria. In his enumeration of causes, which contributed to annihilate that system, he mentions only those, which Austria considers with enmity and resentment, or with fear and jealousy. He proposes measures for crippling the other three great powers, in which Austria will probably feel the strongest stimulus to concur; the real point of his preparatory argument is, that France and Austria had once given the law to Europe; and that it is for their mutual interests, and for the benefit of Europe too, that they should do so again. We shall see in another part of the work, that the author considers the United States, as forming a part of this political system of Europe, and this is the principal consideration upon which I shall bestow so much time upon the examination of his book.We shall, therefore, not be surprised to find Mr. Hauterive, in descending to his particulars, state, that since the introduction of Russia into the European system, the sole principle of her government has been the ambition of unbounded aggrandizement, eastward, at the expense of all her Asiatic neighbours, and westward, at that of Poland and Sweden. This representation has too much truth in it. Russia, like her neighbours, has constantly been too much actuated by the ambition of conquest; and by the continual series of success she has enjoyed since the time of Peter the Great, she has acquired a mass of power, which naturally presents an obstacle to the exercise of legislation for all Europe, by the concert of France and Austria. Thus far she may, indeed, have contributed to disconcert the arrangements made, or prepared by the treaty of Westphalia, but when Mr. Hauterive asserts that the example of Russia, had “awakened cupidity in the breast of all the great powers,” he should, at least, alledge some proof for believing that it had ever been laid asleep. If it ever slept, it was not at least lull’d to repose by the peace of Westphalia, nor had it ever yielded to soporifics in the bosom of France. Here, indeed, we touch upon one of the points in which the author will find it most difficult to obtain belief. It is one of the essential purposes of his book to represent the political conduct of France, as having been, at all times, a perfect model of moderation, and of disinterested generosity. This is a thing, concerning which, for many centuries, the truth has been written in characters of blood, upon the annals of Europe, too distinctly and too notoriously for the diplomatic skill of any French secretary, or under secretary of foreign affairs, to efface or to obscure. To argue against it, would be to charge the reader with too profound an ignorance of history, or with too great weakness of understanding.  I send you the book itself, that you may see I do not slander the author in affirming that such are his assertions; and there are other parts of the book, where he renews it in a manner which may require animadversion. He acknowledges, indeed, that Louis XIV. by the arrogance and eclat of his pretensions, did weaken the confidence of other nations in this disinterested moderation of France. Now it will be remembered that the peace of Westphalia, and even that of the Pyrenees, were made during the minority of this same Louis XIV. and prepared the way for those pretensions, for that cupidity, with which he continued for half a century to be the scourge of mankind. The great powers had, therefore, no occasion for the example of Russia, to awaken their cupidity.In passing to the observations upon the rise and progress of the Prussian power, we remark, that Mr. Hauterive states four consequences as having resulted from it, all of which are solveable to this, that is has deprived France of the advantage of intervening in all the dissentions of the German empire, and settling them at the pleasure of her arbitration. That the Germans have preferred the patronage of Prussia, to the disinterested, magnanimous decisions of France. That the constitution of the empire has been interpreted by the Germans themselves, and not submitted to the construction of a third party. All this, to a certain degree, is true—and this is certainly the most powerfully operative of the causes adduced by him as dissolvents of the system created by the peace of Westphalia; but in altering the comparative masses of power, it produced no alteration of the public law, and if the minor states of Germany relied more upon the protection of Prussia, than upon the guarantee of France, for defence against encroachments from another quarter, the disposition was inspired, not by any alteration of rights, but by the different confidence of the efficacy of the means. Here, we find Mr. Hauterive making his most pointed address to the passions of the Austrian government. To every other, than an Austrian reader, the exchange of a French for a Prussian patronage will appear no evil; to every German, other than a subject of Austria, it will appear a great blessing. But nothing can be so odious to an Austrian, as the power of Prussia, and nothing so soothing to his inclinations as a prospect of checking and reducing it. This explains to us why the author, contrary to the testimony of history, represents Prussia as having first set the example of hoarding up a public treasure and of keeping a standing army. These were the instruments of the Prussian aggrandizement, and in this chapter is insinuated the propriety of a general concert among nations to make them ineffectual—to circumscribe, by general consent, the internal right of every single state, to levy troops or fill coffers.If it were possible still to doubt, whether such suggestions as these were thrown out merely for the sake of the effect they might produce upon Austrian feelings, all hesitation must be removed, by the passage I now shall quote for your meditation. It immediately follows the passage, quoted in my last letter, and should be read in connection with it.“These statesmen thought force was better than policy; that courage was above wisdom; they thought it beneath them to reflect before they determined on rushing into extremes; that was a nobler guardian of rights than negociation; they listened only to the voice of distrust, of jealousy, of vanity; and in short, to come to the source of the evil, they took a pleasure in forming to themselves a monstrous idea of the pre-eminence of France: they despised her diplomatic councils: they disdained her support; and when, afterwards, by the effect of their imprudent combinations, they found those states, whose rapid growth, their blind improvidence had, as it purposely fostered, became formidable rivals by their pretensions, and dangerous neighbours by the indefatigable activity of their views, that laid to the account of France their dangers and their losses, as if France could have protected them, when they spurned her support, and misconstrued the wisdom of her councils, or, as if she ought to have done so, when the time at which her advice and assistance could have been useful to them was past.A profound discussion of all those objects, belongs not to my purpose. I only advise those, who wish to verify what I just said, to study the history of the time, when the first links of the chain of relations which connected the states of Europe together, were broken: they will see whether France did not always seasonably unveil to her friends the secret views of those princes, who projected to aggrandize themselves at the expense of those whom they had their address of associating to their views: whether, from the commencement of the century, France has not, by her unattackable situation, been always interested in the equipoise and immutability of the existing relations: whether it was not against her will, nay, in spite of her exertions, that all the changes, which have occurred in Europe, have happened, to the damage of some, and for the benefit of others.”Notwithstanding the extreme caution, here employed, to avoid the use of any names, the allusion is evidently to the consent given by the emperor of Germany, at the commencement of the last century, to the project of assuming the kingly title, formed by the then elector of Brandenburg. It is true that France refused to acknowledge the first king of Prussia as such until the peace of Utrecht. It is likewise true, that the emperor consented to that acknowledgment, before the war of the Spanish succession began—but the price of this consent was, a stipulation by the elector to furnish ten thousand men to the allies in that war. It is no wonder, therefore, that France negociated against it, with Austria, or that she urged the consequences which might result from an increase of the Prussian consideration, and prove injurious to Austria herself. Yet, in this instance, France was not actuated by her unattackable situation, or by her disinterested magnanimity. Her motive of universal operation, doubtless, was to prevent the aggrandizement of any other power than her own; but her immediate inducement was to prevent the co-operation of the elector, with the allies; for which purpose, at the same time while she negociated with Austria against the acknowledgment of the Prussian royalty, she negociated with the elector for it, and was as ready to grant it for the sake of the Prussian alliance, as the emperor himself. From the peace of Utrecht to the commencement of the revolution, France was engaged in four wars, not one of which was for the purpose of maintaining the immutability of existing relations, or of preventing changes to the detriment of some, and for the benefit of others.But it is in the considerations upon the rise and progress of the maritime and commercial system, the source of prosperity to England, that the author abandons himself, without reserve, to all the bitterness of his heart. In all the other statements, are perceivable, the inspirations of national vanity, envy, and jealousy, but in the composition of this picture, all the furies of hatred combine to mix their blackest colours.Setting aside, however, the feelings and passions of the author, his view of the consequences produced by the English navigation act, deserves serious attention. Here, as in every other part of the book, the mixture of truth and falsehood, of ingenious argument and sophistry is blended together with so much address, that they can be discriminated only by a minute and close examination.“The true founder of the maritime system (says Mr. Hauterive), the true author of the maritime wars of Europe, was Cromwell. That gloomy conspirator, equally distrustful and ambitious, and who delighted in every idea of plotting and violence, considering the insulated situation of England, and the character of its inhabitants, at once active and tenacious, conceived the idea of placing their industry in a permanent state of conspiracy and war against all other industry; of separating their interests forever from the interests of Europe, of launching them alone into a career, where the advantage of the first start would leave their rivals only the resource of a tardy and ill-concerted competition: he proclaimed the navigation act, and by this bold and decisive measure, placed the commerce of his nation in a state of constant enmity and jealousy with regard to the commerce of all others.”All this is poetical machinery—Cromwell was not the author of the navigation act, nor was it the fruit of such extensive views, or of such distant foresight into futurity. The personal resentments of St. John, the animosities of the parliament against the states general of Holland, as well as against some of the English colonies, which had favoured the royal cause, and their jealousy of the army, at the head of which was Cromwell, first produced the navigation act. There is no reason to suppose that its authors were aware of its remote and permanent consequences, more than all the rest of Europe. The Dutch, alone, considered it as hostile, by its immediate application to themselves; but the influence it was destined to produce upon the prosperity of England, and upon the history of Europe, was foreseen by no man. That it made England prosper, is now universally recognized. That prosperity has made England sometimes proud, arrogant, and oppressive to other nations, anxious to engross all commerce to herself, and ever apt to encroach upon that of others, is true. To guard and defend themselves by pacific and lawful concert against this disposition, is the right and interest of the other commercial nations, but they must, above all things, be cautious not to substitute, instead of these principles of self-defence, the inextinguishable virulence, and unbounded rancour, instigated by the feelings of the deadliest national antipathies.No. VIITrue Date 25 April 1801Published Date 18 July 1801We have seen, in examining the first chapter of the volume “upon the state of France at the end of the 8th year,” that the author’s object there was, to prove, that at the breaking out of the French revolution there existed no public law in Europe, and we have there alleged the grounds upon which we consider him as having failed in the proof of this proposition. The second chapter is intituled, “General considerations upon the relative situation of France,” and its object is, to prove, that a system of public law for Europe is necessary, and that France must take an active and powerful part in its formation. The method observed in this part of the work has exposed or enabled the author to run over again much of the ground already traversed in the first chapter, and to renew the question there discussed. He gives the same solution to it again, but here, his infallible proof is, that England, during the war, has openly professed the desire to destroy the maritime power of France, and succeeded in drawing all the powers of Europe into her design. But this wish of England had never been a secret to the other powers, who knew, perfectly well, that the destruction of each others maritime power had, for more than a century, been one great object of policy, both to France and England. That this desire burns at this day, with increased violence, in the breast of France, the citizen Hauterive’s book proves beyond a doubt. It is not the interest of the other European powers, and they are, and always have been fully sensible of it, that either France or England should succeed in accomplishing their purposes. They have all seen, with regret, that the ruin of the French navy was one of the necessary, unavoidable evils, which must result from that frantic war, into which France plunged herself against them; but when, by the combination of all their forces, they were unable to defend themselves, their own possessions, their own fire-sides, against her assault, how was it possible for them to take under their protection, the interests of her navy?Through the whole of Mr. Hauterive’s book, he assumes, as an established, and undisputed fact, that the first coalition was a league of all Europe, at the instigation of England, and utterly unprovoked on the part of France, for her subjection and dismemberment. This is a favourite point of view to the French diplomatic writers, since the revolution, and having been driven from all the other posts of their reasoning, they return to this, after the thousandth solemn and full refutation, with as much confidence, as if it had never been disputed. Like all the rest, it is false and hollow. England did not instigate the first coalition against France; nor take any part in the war, until the second year after it began. These facts are susceptible of easy proof, sufficient to satisfy any impartial mind, and I hope, at some future period, to offer you something further, to shew them in a conspicuous light. For the present, as the citizen Hauterive takes his statement for granted, without uttering a syllable in support of a point, so fundamental to his whole argument, I shall equally content myself, with stating directly the contrary, and leave the proof to the candid recollection, or investigation of the reader.In pronouncing, that a public law is necessary for Europe, Mr. Hauterive will not be contradicted by the enemies of the French revolution: he only contradicts all the loudest, and most popular doctrines of the men, who accomplished it. But, before he can persuade the rest of the world, that France must give that law, it is to be hoped, they will duly weigh the grounds, upon which he urges so strange an opinion.“Public law, (says he) between nations, who have communications of neighbourhood, or of commerce, with each other, consists of relations, if not permanent, at least perfectly ascertained. These relations express the rights and the duties of every state; they insure to all known and authorised means for preserving and cultivating the elements of their riches and power; they open, before every one of them, a free career for the display of their faculties; they prevent the strong from intimidating the weak, and guard the sober against the turbulence of the mad.”It is evident, from this passage, connected with the contents of the first chapter, that, by public law, the author means the law of nations. That he wishes to represent treaties, as the only proper source of this, and that the principles prescribed by nature, and the maxims established by custom, must all yield to this conventional law, to be dictated by France, and inspired by the exclusive spirit of her interest and convenience.“Every nation, (he observes) excepting those which are tormented by the blind passion of aggrandizement, is interested in the existence of such a system of common safety, and of mutual guaranty: but none is so much interested in its establishment and permanence as France.” For, besides the disinterested impartiality, for which France has always been famous, she can, henceforth, have no motive for desiring war. Her sources of prosperity are all within herself. The acquisitions, which she has just made, and which she will certainly keep, place her in an unattackable position, and she is too wise, not to know, that further conquests would weaken, instead of strengthening her.“But, (adds he) if, when the rights of France are once secured, the powers of Europe have nothing to dread from her, there is no other great power, with regard to which it would be proper for them to go to sleep with the same security.” One can hardly avoid smiling at the bonhommie of this assertion, and of the serious argument consequent upon it, to prove, (though still with the discretion of avoiding names) that Austria, Russia, England, and Prussia are all ambitious from principle, and in their essence; all to be watched with incessant jealousy by each other, and by the rest of Europe; all to be considered as unappeasable enemies to the peace and safety of the world, while the full measure of unbounded confidence is to be given without a scruple to France—To France, the moderate, the glorious, the secure—the magnanimous protectress of public law.It is indeed a curious circumstance, and so much deserves our attention that I venture once more to call it into your notice, that, after all the French revolutionary legislators at home, and negociators abroad, had held up, for many years, the doctrine, that the law of nature was the only law of nations; had spurned at all usages, disdained all authorities, trampled upon all treaties, and solved every right and every duty into the imprescriptible principles of nature, and the unalienable rights of man, here should come in these latter days, a new diplomatic French teacher, to tell the world, that the whole European law of nations was founded upon the treaty of Westphalia, and as that is annihilated, another law of nations must be made by treaty, in its stead; not bottomed upon the law of nature, and the rights of man, but upon principles of watchful jealousy against other powers, and slumbering confidence in France. It reminds me of a story, Doctor Franklin often used to tell of a French lady, whom he once heard say, in conversation with her sister—”I don’t know how it happens, sister, that there is only one person in the world, who is always in the right, and that is myself.” If, for the refutation of such a doctrine, any thing more can be required, than fairly to state it, the remark is obvious, that a public law, like that contemplated by Hauterive, is so far from being necessary, that it is utterly impracticable; and if it were otherwise, would be, in the highest degree unjust: in fine, that if it were both practicable and reconcileable with justice, it must be founded upon a mutual temper of accommodation on the part of all the great powers, not upon partial favour towards one, and dread of all the rest.To shew this in the clearest light, let us further examine in the author’s book, what he means by his necessary system of public law. “For all the great powers of Europe, and against each of them, excepting France, (says he) a system is necessary, which may define, in a precise manner, their geographical boundaries, the extent of their duties, the limits of their rights. The circumscribing lines must be clearly expressed; their extension must be clearly expressed; their extension must be made perceptible to every ne, nay liable to be foreseen when undertaken, before the damage is felt. At the same time, a system is necessary, which may indicate to all the governments of Europe, the true circumstances of their relative situation, which may teach them which are the nations, whom the nature of their relations points out to them as friends, as enemies, as neutrals; which, in the calm of peace, may prevent them from beholding, with the same eye, the progress or the decline of any given state; which, in war, may guard them against the errors of an inconsiderate indifference, and preserve them from the mistakes of an unenlightened predilection.”Upon these words, no comment can be necessary. I only beg you, sir, to weigh their full force, and then say, whether the system which they urge as necessary, where not a presumptuous attempt to render perpetual and unalterable, what God, by nature, has made changeable and transitory? whether it should not be, in the political world, as absurd an experiment, as that of king Canute, when he commanded the tide not to come and wet his feet? and whether, if it were possible to suppose it could ever be accomplished, it would not be the most entire and unqualified system of subjection and slavery, that ever was imposed upon mankind.And what are the grounds, upon which this public avowal of a pretension on the part of France, to give an all-comprehensive law of nations, to the world are maintained? Her disinterested impartiality as proved in history!—Her safe and unattackable situation!—And her principled aversion against conquest and aggrandizement!It was a custom in Lilliput, as captain Gulliver tells us, that whenever some execution, remarkably cruel and tyrannical had taken place, the government immediately issued a proclamation to the people, largely descanting upon its own extreme gentleness and lenity. This practice has not been forgotten in republican France, and the period when the consuls announced to the nation, that they had just added, by conquest, one sixth to their territories, their strength and their population, has a most happy coincidence upon Lilliputian principles of administration, with the time, when the disinterested impartiality of France, and her antipathy against conquest, are blazoned forth as her titles to be the legislator of Europe. To all the ingenious suggestions of local and contingent motives for ambition, which the author imputes to the other great powers, it may be said, that however true, they are immaterial. National ambition lies much deeper than these, and he himself is sensible of it, when he chuses to be candid. “It must be acknowledged, (says he) that nations, when they aggrandize themselves, only yield to that expansive impulsion, which nature has impressed upon all animated beings, whether they act individually, or combine to act with the energy of a collective activity and will.”“Cet oracle est plus sur que celui de Chalcas.”The rest of Europe may place more dependence upon the constant effect of this expansive impulsion in France, than upon the disinterested impartiality, or the hatred against making conquests, for which she has so long been famed. If the character of the human heart had left the question doubtful before; France has taken care, in her conduct, to solve it beyond a doubt. The author has told us in the former chapter, that, from the commencement of the last century, France has been constantly in an unattackable situation; of course, perfectly safe—of course, interested in the preservation of their existing relations.—Yet all those existing relations she has overthrown—in spite of her safe and unattackable situation, and in spite of a formal solemn declaration to the world, made at the commencement of her revolution, against all conquest, she has chosen to aggrandize herself by one sixth, and to wade through oceans of blood for the accomplishment of that end. Savoy, the Netherlands, Geneva, Egypt, &c. are all irrefragable proofs what France means by aversion to conquest, and disinterested impartiality.If indeed the project which is unfolded in this book were effected; if, by the force of her arms, and the skill of her diplomacy, she could prevail upon all Europe to acquiesce in a law, made by her, defining the boundaries, the rights, the duties of every nation, prescribing to every people whom they must consider as friends, as enemies, as neutrals, controuling alike the progress of one state, and the decline of another, guarding against the indifference of every ally, and preserving from predilections in favour of her enemies, she could have no further occasion for conquest; the world would be prostrate at her feet. She might then leave the details of administration, the odious task of squeezing out the blood of the people to satisfy her insatiable demands to the natives of the respective countries, and content herself with wielding her iron sceptre alike over them all.This is no imaginary picture—The author concludes the chapter, by telling us, that the basis of the new French law of nations is already laid—that the treaties of France, with Holland, Spain, Switzerland, and some other Italian States, shew the foundation of France’s federative and defensive system—the treaties with Prussia, her neutral system; and the treaties with Austria, with their subsequent rupture, her system of hostility. The consideration of these three points is pursued in the following chapters, the examination of which I shall reserve for my future letters.No. VI. True Date 28 April 1801Publication Date 25 July 1801The third chapter of the book upon the state of France, concerns the relative situation of France, with regard to her allies. It begins with a magnificent eulogium upon that country, for her great exertions in former ages, against the domineering ambition of the court of Rome, of the Venetian republic, and of the house of Austria successively. There can be no doubt but that the efforts of France have always been directed to pull down every other great power, and to increase her own—the mere common place of vulgar policy; but it requires more ingenuity than even the writer I examine possesses, to disguise it thoroughly under the mask of disinterested magnanimity.“The thirty years war (says he), and the peace of Westphalia, put an end to the perpetual anxiety of all the other European states for their independence of the Austrian power; and proved both to the friends and enemies of France, that her policy was guided only by views of general interest, and common guarantee.”This is the text, upon which he indulges his extatic admiration of cardinal Richelieu’s system, in a comment, where every single instance he adduces, is in the most notorious violation of historical truth. Can it be conceived, that a man, at this day, should have the courage to affirm, that in the 30 years war, “France often had to support alone the burden of war—That she conquered the peace—That the treaty will forever testify her fidelity to her friends, her justice towards neutrals, her generosity towards her enemies—That she liberated Portugal and Holland from the Austrian yoke, and secured the independence of Switzerland—That she placed Sweden in the rank of preponderating powers—That she (France! the cardinal de Richelieu!) placed religious liberty, in the number of primitive rights, which belong to all nations, classed religious intolerance, that great pretext for the ambition of princes, in the European code, in the list of political crimes; and pointed it out thenceforth as treason against humanity as one of the highest infractions of public law!”Yes sir, such is the historical accuracy of a work, almost official from the present French government, summoning all Europe, and the United States, to acquiesce in a new system of public law, commenced, and to be completed by France.It cannot be necessary to enter into details of refutation upon these passages; but, with regard to the share of France in the thirty years war, and the peace of Westphalia, I beg leave to make here a short quotation from a German historian—an historian of eminent fame, and distinguished for his strong attachment to that party in Germany, with which France, in the thirty years war, was allied; for his strong feelings against the ambition of Austria—and for his ardour in the cause of religious and political liberty.“At length (after the death of Gustavus Adolphus) the period had arrived, to which Richelieu had looked forward with ardent impatience. Nothing but the utter impossibility of saving themselves in any other way, could prevail upon the protestant states of Germany, to support the pretensions of France upon Alsace. This uttermost necessity now occurred. France was indispensable; and dear was the price she exacted for the active part she took henceforth in the German war. Full of splendour and glory, she now entered upon the political theatre. Oxenstiern, to whom it cost very little to lavish away the rights and possessions of Germany, had already ceded to Richelieu, the Imperial fortress of Philipsburg, and the other places demanded; and now the German protestant princes sent, in their names, a separate embassy, to place Alsace, the fortress of Brisach (which was first to be taken), and all the strong places on the Upper-Rhine, the keys of Germany, under French protection. What French protection meant, had been seen in the bishoprics of Metz, Toul, and Verdun, which France had for centuries protected, even against their rightful owners.—Now was the moment of promise arrived, to the hopes of France, of adding likewise Alsace to her extensive possessions; and, by sharing the Spanish Netherlands, soon afterwards with the Hollanders, to make the Rhine her natural boundary against Germany. Thus shamefully were the rights of Germany sold by German states to this faithless, rapacious power; who, under the mask of a disinterested friendship, only strove for aggrandizement; and while, with brazen front, she assumed the honourable appellation of a protectress, was only thinking how to spread her net, and provide for herself in the general confusion.” Schiller’s History of the thirty years War.—Book IV.Here you see, sir, something more than vague and general declamation, to form an opinion of the French system, so much extolled by the French system, so much extolled by the French pamphleteer. France wanted to get hold of Alsace, and the keys of Germany—But to get at the same time the reputation of disinterested impartiality, she took them only as to protect them; when they were once in her possession, she knew how to keep them, and accordingly secured all she could of them to herself, at the peace. This is what the under secretary would smooth over, by saying, that “she claimed an increase of territory, only because it was necessary for her safety, and to secure the defence of her frontiers.”It would be easy to pursue, step by step, the whole of his historical deduction, from the peace of Westphalia downwards, and to prove the falsehood of it by testimony, equally irrefragable; you may judge of it from the frequency, with which the same motive of providing, by an increase of territory, for France’s safety, and the defence of her frontiers, recurs to the author’s pen. In the first chapter he had argued, that from the commencement of the eighteenth century, France’s situation was unattackable; but here he tells us, that the sole object, for which Louis XIV. carried on the war of the Spanish succession, was the safety of France, and the acquisition of some slight advantages. This purpose of adding safety upon safety, to what is already vaunted as perfectly safe, is the only contrivance the author’s ingenuity could furnish him, for justifying the expansive impulsions of France, from the reign of Richelieu, to that of Talleyrand; from the peace of Munster, to the peace of Luneville.To a writer, who assumes so large a licence with history, it could not be difficult to assert, that the sole system of the enemies of France, at the commencement of the war, was an universal combination of the four quarters of the globe against her alone. He makes no scruple of descending to particulars, and to affirm, among other things, that the United States were formally invited to join the coalition. This is not the most flagrantly false statement in an enumeration, where Turkey is mentioned as one of the powers, who actually did suffer themselves to be drawn into the league; but I mention it because its falsehood will be more universally known in America, and therefore it may better, than any other, serve as a specimen to show what credit the author’s veracity deserves.This imaginary universal combination against France, could cost no more to dissolve than to form; and its inventor has made cheap of it, since it was only brought forward to contrast with the federative system of France. This, according to him, is admirably calculated for consistency, order, justice and stability; and no less admirably calculated to preserve the balance of Europe. It is founded upon two simple principles: “1. That the object of every alliance must be, in peace, to guarantee the permanency of the existing relations, and in war, to concert the defence of those relations, against the undertakings of the common enemy. 2. The object of every alliance, whether in peace or war, must be to guarantee the political interests of the continent, from the exaggerated ascendancy of the maritime interests.” These principles are vaguely expressed, but the author himself gives explanations, which enable his reader to understand precisely their meaning. He might have solved the two into one, by saying, that the object of every alliance must be, exclusively, to promote the views and interests of France, and to effect the ruin of England. This is what the author is cautious not to avow, but its evidence bursts out in every page of his book. It is not immaterial to know this, because here is the place where a formal summons to the United States is introduced, to forsake their present federative system and adopt that of France. This passage is of so much importance that it is fit you should have it, as literal as translation can make it.“The basis of the maritime system of France, are the alliance of Holland, of Spain; of Liguria. The object of these alliances is known: it can give no umbrage to any one, and France is determined to defend, with all her means, present and future, the common rights and interests which are derived from it. It is for the maritime nations of Europe, who are not satisfied with the situation, in which the contradictions of their present federative system place them, to chuse between the inconveniencies and advantages of that situation, and the advantages, and inconveniencies, which the federative system of France presents. I need not say that this appeal is addressed, first to the Porte, the States of Barbary, Naples and Portugal, and secondly to Denmark, Sweden, and the United States.”The appeal is made with an appearance of moderation, and with a seeming disposition to leave the choice of systems, to the specified powers themselves. The means of positive compulsion, are not so effectual in the hands of France, with regard to her maritime, as with regard to her continental system. The basis of this too, our author says, are laid, and he makes an appeal here too, to the neighbours of France, to form alliances with her: but here all the shew of candour is abandoned, all the liberty of choice is forbidden, and no alternative left the powers in question, but compliance with the French system, and devastation by French armies. “France (says he) will substitute military dispositions, instead of federative dispositions, and if those princes will be deaf to the voice of interest, which urges them to ally themselves with her, she will ally herself de facto with the countries which they may be incapable of defending, and make herself auxiliaries of all the means of subsistence and defence, which any of the territories that her armies may occupy will furnish.”One of the most remarkable characteristics of the author, whose labours I am investigating, is a singular felicity of expression, which you will find very conspicuous in this passage. Thus, over-running a country with innumerable armies, letting loose upon the harvests of the cottager, and the labours of the citizen, every harpy of plunder, and every fiend of desolation; pressing out, with the screws of military execution, drop by drop, the blood and sweat of industrious poverty, to supply the deficiencies of the French finances, is here termed in “words that breathe, and thoughts that burn;” France’s allying herself with a country de facto; giving to understand with an energy, of which the writer himself perhaps was not conscious, that the friendship and hospitality hostility of France, are in their effects so nearly the same, as to be best designated by the same appellation.The great objection for those powers, to whom the freedom of pursuing the system which they themselves deem best, against their acceptance of the French invitations, is, that besides the violation of their public faith, pledged in former treaties, the principle of reciprocity, of mutual interests, and equal rights, is not included; but on the contrary, is entirely excluded from the fundamental maxims, upon which they are told, by this author, that all the treaties of France are to be founded. To feel the force of this observation, please to apply the author’s two principles, to the alliance, actually extant between France and Holland. When this alliance was concluded, the existing relations of Holland with France were those of a conquered country with its conquerors. If the object of the alliance was to preserve and defend these relations, it might very well suit the interests of France; but what became of those of Holland? The second principle gives the best answer to this question. An alliance against the influence of the maritime interests, is undoubtedly against the first and most important interests of Holland, a state almost exclusively commercial, and whose existence, much more certainly than that of England, depends upon the prosperity of trade. Thus the alliance of Holland with France, upon the principles of this writer, is an alliance against her own interests, to preserve her as a conquest of France; the statement I believe perfectly just, but it is not adapted to inspire other states with the ambition of imitating the example.Upon the subject of this chapter, and particularly upon the author’s view of the rise and progress of the maritime system, I forbear many observations, only because I am persuaded they will occur to yourself on perusing the work, and because I am apprehensive of spreading into tediousness, my comment upon it.
                        
                            
                        
                        
                    